
	
		II
		110th CONGRESS
		2d Session
		S. 3090
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mrs. McCaskill (for
			 herself, Mr. Specter,
			 Mr. Obama, and Mrs. Clinton) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for adequate oversight and inspection by the
		  Federal Aviation Administration of facilities outside the United States that
		  perform maintenance and repair work on United States commercial aircraft, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Aviation Facilities Ensure
			 Aircraft Integrity and Reliability Act of 2008 or the
			 SAFE AIR Act of
			 2008.
		2.Enhanced oversight and
			 inspection of repair stations
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
				(2)Air
			 carrierThe term air carrier has the meaning given
			 that term in section 40102(a) of title 49, United States Code.
				(3)Air
			 transportationThe term air transportation has the
			 meaning given that term in such section 40102(a).
				(4)AircraftThe
			 term aircraft has the meaning given that term in such section
			 40102(a).
				(5)Covered
			 maintenance workThe term covered maintenance work
			 means maintenance work that is substantial, scheduled, or a required inspection
			 item, as determined by the Administrator.
				(6)Part 121 air
			 carrierThe term part 121 air carrier means an air
			 carrier that holds a certificate under part 121 of title 14, Code of Federal
			 Regulations (or any successor regulation).
				(7)Part 145 repair
			 stationThe term part 145 repair station means a
			 repair station that holds a certificate under part 145 of title 14, Code of
			 Federal Regulations (or any successor regulation).
				(8)United States
			 commercial aircraftThe term United States commercial
			 aircraft means an aircraft registered in the United States and owned or
			 leased by a commercial air carrier.
				(b)Regulation of
			 repair stations for safety
				(1)In
			 generalChapter 447 of title 49, United States Code, is amended
			 by adding at the end the following:
					
						44730.Repair
				stations
							(a)DefinitionsIn
				this section:
								(1)Covered
				maintenance workThe term covered maintenance work
				means maintenance work that is substantial, scheduled, or a required inspection
				item, as determined by the Administrator.
								(2)Part 121 air
				carrierThe term part 121 air carrier means an air
				carrier that holds a certificate under part 121 of title 14, Code of Federal
				Regulations (or any successor regulation).
								(3)Part 145 repair
				stationThe term part 145 repair station means a
				repair station that holds a certificate under part 145 of title 14, Code of
				Federal Regulations (or any successor regulation).
								(4)United States
				commercial aircraftThe term United States commercial
				aircraft means an aircraft registered in the United States and owned or
				leased by a commercial air carrier.
								(b)Requirements
				for maintenance personnel providing covered maintenance workNot later than 3 years after the date of
				the enactment of this section, the Administrator shall prescribe regulations
				requiring all covered maintenance work on United States commercial aircraft to
				be performed by maintenance personnel employed by—
								(1)a part 145 repair
				station;
								(2)a part 121 air
				carrier; or
								(3)a person that
				provides contract maintenance personnel to a part 145 repair station or a part
				121 air carrier, if such personnel—
									(A)meet the
				requirements of such repair station or air carrier, as the case may be;
									(B)work under the
				direct supervision and control of such repair station or air carrier, as the
				case may be; and
									(C)carry out their
				work in accordance with the quality control manuals of such repair station or
				the maintenance manual of such air carrier, as the case may be.
									(c)Certification
				of inspection of foreign repair stationsNot later than 2 years
				after the date of the enactment of this section, and annually thereafter, the
				Administrator shall certify to Congress that—
								(1)each certified
				foreign repair station that performs maintenance work on an aircraft or a
				component of an aircraft for a part 121 air carrier has been inspected not
				fewer than 2 times in the preceding calendar year by an aviation safety
				inspector of the Federal Aviation Administration; and
								(2)not fewer than 1
				of the inspections required by paragraph (1) for each certified foreign repair
				station was carried out at such repair station without any advance notice to
				such foreign repair station.
								(d)Drug and
				alcohol testing of foreign repair station personnelNot later
				than 1 year after the date of the enactment of this section, the Administrator
				shall modify the certification requirements under part 145 of title 14, Code of
				Federal Regulations, to include testing for the use of alcohol or a controlled
				substance in accordance with section 45102 of this title of any individual
				employed by a foreign repair station and performing a safety-sensitive function
				on a United States commercial aircraft for a foreign repair
				station.
							.
				(2)Temporary
			 program of identification and oversight of noncertified repair
			 facilities
					(A)Develop
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Administrator shall develop a plan for a program—
						(i)to
			 require each part 121 air carrier to identify and submit to the Administrator a
			 complete list of all noncertificated maintenance providers that perform covered
			 maintenance work on United States commercial aircraft used by such part 121 air
			 carriers to provide air transportation;
						(ii)to
			 validate lists described in clause (i) that are submitted by a part 121 air
			 carrier to the Administrator by sampling the records of part 121 air carriers,
			 such as maintenance activity reports and general vendor listings; and
						(iii)to carry out
			 surveillance and oversight by field inspectors of the Federal Aviation
			 Administration of all noncertificated maintenance providers that perform
			 covered maintenance work on United States commercial aircraft for part 121 air
			 carriers.
						(B)Report on plan
			 for programNot later than 180 days after the date of the
			 enactment of this Act, the Administrator shall submit to Congress a report that
			 contains the plan required by subparagraph (A).
					(C)Implementation
			 of planned programNot later than 1 year after the date of the
			 enactment of this Act and until regulations are prescribed under section
			 44730(b) of title 49, United States Code, as added by paragraph (1), the
			 Administrator shall carry out the plan required by subparagraph (A).
					(D)Annual report
			 on implementationNot later than 180 days after the commencement
			 of the plan under subparagraph (C) and each year thereafter until the
			 regulations described in such subparagraph are prescribed, the Administrator
			 shall submit to Congress a report on the implementation of the plan carried out
			 under such subparagraph.
					(3)Clerical
			 amendmentThe analysis for chapter 447 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						
							44730. Repairs
				stations.
						
						.
				(c)Regulation of
			 foreign repair stations for securitySection 44924 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					(h)Compliance of
				foreign repair stations with security regulations
						(1)Prohibition on
				certification of foreign repair stations that do not comply with security
				regulationsThe Administrator may not certify or recertify a
				foreign repair station under part 145 of title 14, Code of Federal Regulations,
				unless such foreign repair station is in compliance with all applicable final
				security regulations prescribed under subsection (f).
						(2)Notification to
				air carriers of noncompliance by foreign repair stationsIf the
				Under Secretary for Border and Transportation Security of the Department of
				Homeland Security is aware that a foreign repair station is not in compliance
				with a security regulation or that a security issue or vulnerability has been
				identified with respect to such foreign repair station in a security review or
				audit required under subsection (a) or any regulation prescribed under
				subsection (f), the Under Secretary shall provide notice to each air carrier
				that holds a certificate under part 121 of title 14, Code of Federal
				Regulations, of such noncompliance or security issue or
				vulnerability.
						.
			(d)Update of
			 foreign repair fee schedule
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Administrator shall revise the methodology for computation of
			 fees for certification services performed outside the United States under part
			 187 of title 14, Code of Federal Regulations, to cover fully the costs to the
			 Federal Aviation Administration of such certification services,
			 including—
					(A)the costs of all
			 related inspection services;
					(B)all travel
			 expenses, salary, and employment benefits of inspectors who provide such
			 services; and
					(C)any increased
			 costs to the Administration resulting from requirements of this section.
					(2)UpdatesThe
			 Administrator shall periodically revise such methodology to account for
			 subsequent changes in such costs to the Administration.
				(e)Annual report
			 by Inspector GeneralNot later than 1 year after the date of the
			 enactment of this Act and annually thereafter, the Inspector General of the
			 Department of Transportation shall submit to Congress a report on the
			 implementation of—
				(1)section 44730 of
			 title 49, United States Code, as added by subsection (b)(1) of this
			 section;
				(2)subsection (b)(2)
			 of this section;
				(3)subsection (h) of
			 section 44924 of such title, as added by subsection (c) of this section;
				(4)subsection (d) of
			 this section; and
				(5)the regulations
			 prescribed or amended under the provisions described in this subsection.
				
